ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2012-02-03_JUD_01_ME_03_EN.txt.                                                                                             172




                           SEPARATE OPINION OF JUDGE BENNOUNA


                   Evolution of the customary rule of immunity — Change in the concept of sover‑
                eignty — Link between the law of international responsibility and jurisdictional
                immunity — Right to have access to justice — Exceptional circumstances allowing
                the lifting of immunity — Unity of international law — Mechanical conception of
                the judicial task.

                   1. Although I agree with the operative part of the Court’s Judgment,
                which finds that, in the context of its dispute with Germany, Italy vio-
                lated the latter’s jurisdictional immunity (Judgment, para. 139 (1)), I can-
                not, however, endorse the approach adopted by the Court, or support the
                logic of its reasoning.
                   2. As we know, the scope of the principle of State jurisdictional immu-
                nity has divided, and continues to divide, opinions among States, despite
                an emerging trend towards rapprochement, in the context of globalization.
                   3. Thus, starting from an absolute concept of sovereignty, States had
                inferred an equally absolute concept of immunity, which allowed one
                State to claim immunity from the jurisdiction of another’s courts under
                all circumstances.
                   4. However, a noticeable change in the concept of sovereignty, brought
                about by the diversification of international actors and by advances in
                international law, led a number of States to adapt and relativize their
                positions on jurisdictional immunity, essentially restricting it to acts of
                sovereignty (jure imperii), as opposed to private and commercial acts
                (jure gestionis). Nevertheless, the line between these two categories is not
                always easy to draw. Regarding the domestic laws, they are few in num-
                ber and far from being consistent, as the Court points out (ibid., para. 71) ;
                the same can be said of the case law of the various States, which means
                that the law of jurisdictional immunity still gives the impression of being
                a flag which covers all kinds of goods.

                   5. In practice, States have enacted legislation authorizing their courts
                to rule on certain activities by foreign States without necessarily basing
                themselves on international law governing immunity. Thus in 1996, the
                United States amended its legislation to enable its courts to entertain civil
                liability claims against foreign States designated by the United States
                Government as “sponsor[s] of terrorism” (United States of America, For-
                eign Sovereign Immunities Act 1976, 28 USC, Sec. 1605A). As a result,
                scholars have raised the question of the limits on the power of States to
                legislate in this area, in light of the customary rule of immunity.



                                                                                             77




6 CIJ1031.indb 151                                                                                 22/11/13 12:25

                      jurisdictional immunities of the state (sep. op. bennouna)          173

                  6. The situation is further complicated by the introduction, first in the
                1972 European Convention on State Immunity (Art. 11) and then in the
                2004 United Nations Convention on Jurisdictional Immunities of States
                and Their Property (Art. 12), of the so‑called “tort exception”, which
                makes no distinction between acts jure imperii and acts jure gestionis.
                Thus, that exception is intended to cover injuries to persons and property
                in the territory of the forum State irrespective of the aim or purpose of
                the activity in question.

                    7. Furthermore, the responsibility of the State is now indissociable
                from the exercise of its sovereign power. The State is responsible, first, for
                its own population, which it has a duty to protect, but it is also respon-
                sible for acts attributable to it, committed outside its territory and injur-
                ing the population of another country.
                    8. The fact that responsibility is thus indissociable from the exercise of
                sovereignty means that, when assuming responsibility, a State can justify
                its claim to immunity before foreign courts on the basis of the principle of
                sovereign equality. In other words, the granting of immunity by those
                courts can in no sense mean that the State concerned is exonerated from
                responsibility ; it merely defers consideration of that responsibility to
                other diplomatic or judicial bodies. Sovereign equality is only meaningful
                if it is accompanied by equality in terms of respect for international
                ­legality.
                    9. It should be emphasized that, when it arises in connection with
                 international crimes, as in the present dispute, the question of jurisdic-
                 tional immunity raises fundamental ethical and juridical problems for the
                 international community as a whole, which cannot be evaded simply by
                 characterizing immunity as a simple matter of procedure.

                   10. Furthermore, as the Court notes, Germany acknowledges the
                “untold suffering inflicted on Italian men and women in particular during
                massacres, and on former Italian military internees”, and that these were
                unlawful acts, engaging its responsibility (Judgment, para. 52). However,
                the Court is content to take the view that it is “a matter of surprise — and
                regret — that Germany decided to deny compensation to a group of vic-
                tims on the ground that they had been entitled to a status which, at the
                relevant time, Germany had refused to recognize” (ibid., para. 99).

                   11. In my view, the Court could not simply leave the matter there,
                whether in terms of principles or of the consequences to be drawn in this
                case. With respect to the principles, firstly, the Court had already clearly
                stated that “the State notifying a foreign court that judicial process should
                not proceed, for reasons of immunity, against its State organs, is assum-
                ing responsibility for any internationally wrongful act in issue committed
                by such organs” (Certain Questions of Mutual Assistance in Criminal Mat‑
                ters (Djibouti v. France), Judgment, I.C.J. Reports 2008, p. 244, para. 196).
                In this case, Germany invokes its immunity as a State on account of crim-

                                                                                           78




6 CIJ1031.indb 153                                                                               22/11/13 12:25

                      jurisdictional immunities of the state (sep. op. bennouna)          174

                inal acts carried out by its organs and attributable to it ; and it must
                assume responsibility for these acts.

                   12. The resolution of the Institute of International Law, adopted at the
                2009 Naples Session, concerning “the Immunity from Jurisdiction of the
                State and of Persons Who Act on Behalf of the State in Case of Interna-
                tional Crimes” contains an Article (Art. II), entitled “Principles” that
                puts immunities in their context (first paragraph), which is not to evade
                the rules of international law, but to enable the courts to take account of
                the sovereign equality of States in the exercise of their respective jurisdic-
                tions :
                        “1. Immunities are conferred to ensure an orderly allocation and
                     exercise of jurisdiction in accordance with international law in
                     proceedings concerning States, to respect the sovereign equality of
                     States and to permit the effective performance of the functions of
                     persons who act on behalf of States.” (Annuaire de l’Institut de droit
                     international, Vol. 73, Naples Session (Italy), 2009.)

                   13. In this case, therefore, the Court should have observed that Ger-
                many, which recognizes the unlawfulness of the acts committed against
                the group of victims in question, in particular the former Italian military
                internees, including Mr. Luigi Ferrini, is obliged in principle to assume its
                responsibility for those acts, and that it is subject to that condition that
                Germany should enjoy immunity before the courts of the forum State.
                   14. Moreover, with respect to the consequences deriving from the prin-
                ciple of responsibility, the Court considers that
                     “the claims arising from the treatment of the Italian military intern-
                     ees . . ., together with other claims of Italian nationals which have
                     allegedly not been settled — and which formed the basis for the Ital-
                     ian proceedings — could be the subject of further negotiation involv-
                     ing the two States concerned, with a view to resolving the issue”
                     (Judgment, para. 104).
                In my view, rather than regarding this simply as a possible subject of
                negotiation, Germany should assume its international responsibility and,
                in consultation with Italy, supplement the measures it has taken since the
                Second World War, so as to cover the categories of victims excluded
                therefrom.
                   15. Thus, it is only in exceptional circumstances — when a State pre-
                sumed to be the author of unlawful acts rejects any engagement of its
                responsibility, in whatever form — that a State could lose the benefit of
                its immunity before the courts of the forum State. The right of the indi-
                viduals concerned to have access to justice in their own country would
                then take precedence, where the State in question had refused to submit
                to the fundamental principles of law — on which, moreover, it was itself
                relying.

                                                                                           79




6 CIJ1031.indb 155                                                                               22/11/13 12:25

                       jurisdictional immunities of the state (sep. op. bennouna)           175

                    16. In my view, such exceptional circumstances cannot be ignored,
                 either by national or by international courts, and, were this to happen, it
                 would open the door to abuses with the potential to undermine the very
                 foundations of international legality.
                    17. Judges should always remain vigilant to ensure that ultimate prece-
                 dence is given to law and justice, as Rosalyn Higgins has recalled :

                        “An exception [sovereign immunity] to the normal rules of jurisdic-
                     tion should only be granted when international law requires — that
                     is to say, when it is consonant with justice and with the equitable
                     protection of the parties. It is not to be granted ‘as a right’.” (“Certain
                     Unresolved Aspects of the Law of State Immunity”, Netherlands
                     International Law Review, Vol. 29, 1982, p. 271.)
                    18. One would have expected the International Court of Justice to fol-
                 low that approach, which in recent decades has enabled the legal régime
                 governing jurisdictional immunity to evolve in a way which strikes an
                 equal balance between State sovereignties and the considerations of jus-
                 tice and equity operating within such sovereignties. The Westphalian con-
                 cept of sovereignty is thus gradually receding, as the individual takes
                 centre stage in the international legal system.

                    19. That evolution is in part reflected in the International Law Com-
                 mission’s work to codify the subject, and in the United Nations Conven-
                 tion on Jurisdictional Immunities of States and Their Property (adopted
                 by the United Nations General Assembly on 2 December 2004, resolu-
                 tion 59/38), but that is not to say that it is now frozen for evermore. That
                 is why it falls to the Court, when considering the cases submitted to it, to
                 revisit the concepts and norms debated before it and to indicate, if appro-
                 priate, any emerging new trends in their interpretation and in the determi-
                 nation of their scope.

                    20. While the Court does indeed recognize that the granting of juris-
                 dictional immunity to a State does not affect its international responsibil-
                 ity (Judgment, para. 100), it fails to draw any concrete conclusions from
                 that fact. Thus, it could have added that a State which flatly rejects any
                 engagement of responsibility on its part loses, by that rejection, the right
                 to claim immunity from jurisdiction.
                    21. Where immunity is claimed, it comes with an obligation : namely
                 that the State must assume its international responsibilities by appropri-
                 ate means. And I consider that, in respect of armed conflict, such means
                 include inter‑State negotiations, but on condition that such negotiations
                 are conducted on terms capable of covering the entirety of the situation
                 at issue.
                    22. This case is distinguished by certain specific features : Germany
                 admits its responsibility for the unlawful acts at issue before the Italian
                 courts ; and those acts took place, partly or entirely, on Italian territory.

                                                                                             80




6 CIJ1031.indb 157                                                                                 22/11/13 12:25

                      jurisdictional immunities of the state (sep. op. bennouna)         176

                Germany, however, claims jurisdictional immunity and has instituted
                proceedings against Italy before this Court on account of the latter’s vio-
                lations of its obligations in that regard. Finally, the individuals concerned
                have filed various claims, which have failed.
                   23. However, it is not sufficient to find that those persons have not
                been able to obtain satisfaction before either the German courts or before
                the European Court of Human Rights, and then to conclude that Ger-
                many has no obligation of reparation towards them. Such an obligation
                is the consequence of the internationally wrongful acts admitted by Ger-
                many and must be capable of being settled in an inter‑State context. It is
                thus an issue which remains outstanding between the two countries.

                   24. The requirement of exceptional circumstances in order for immu-
                nity to be lifted disposes of the argument that to allow any derogation of
                this kind is completely unrealistic, because it would open a Pandora’s box
                of individual claims for reparation by all victims of armed conflicts.

                   25. To my mind, if Germany were to close all doors to such settle-
                ment — and there is nothing to suggest that it will — then the question of
                lifting its immunity before foreign courts in respect of those same wrong-
                ful acts could legitimately be raised again. Thus, in finding that Italy has
                violated its obligation to respect Germany’s jurisdictional immunity, the
                Court did not intend in any way to obstruct the implementation of
                another fundamental norm of international law, namely the responsibility
                of States for internationally wrongful acts.

                   26. Thus, I voted in favour of the operative clause of the Judgment, on
                the basis of the nature of this case, which dates back to the Second World
                War, the efforts made by Germany since the end of that conflict, and its
                willingness to assume its responsibility in that regard, which mean that
                the exceptional circumstances to which I referred, and which allow for
                immunity to be lifted, would not appear to me to be present.
                   27. The Court cannot reject the so‑called “last resort” argument, as it
                does in paragraph 103 of the Judgment, on the pretext of the absence of
                any supporting State practice or jurisprudence. In fact, the Court, whose
                function is “to decide in accordance with international law such disputes
                as are submitted to it” (Article 38 of the Statute), must apply and inter-
                pret the norm at issue within its legal context, that is to say, taking
                account of the other rules of law which bind the Parties. Consequently, it
                is difficult to see how the law of State immunity can be applied and inter-
                preted without taking account of the impact of the law governing State
                responsibility. Especially if, before the domestic courts, it appeared, in
                limine litis, that the State responsible for the wrongful act has closed all
                doors to reparation.
                   28. It is by taking account of all those elements, and their mutually
                complementary nature, that the Court can help to ensure the unity of
                international law in the service of international justice. That primordial

                                                                                          81




6 CIJ1031.indb 159                                                                              22/11/13 12:25

                      jurisdictional immunities of the state (sep. op. bennouna)          177

                function cannot be confined within a narrow, formalistic approach, which
                considers immunity alone, stricto sensu, without concern for the victims
                of international crimes seeking justice. It could be considered that an
                “interstitial norm”, as expressed by Vaughan Lowe (“The Politics of
                Law-making : Are the Method and Character of Norm Creation Chang-
                ing ? ”, in M. Byers, The Role of Law in International Politics : Essays in
                International Relations and International Law, Oxford University Press,
                2000, pp. 212‑221), would enable the establishment of a link between the
                law of immunities and the law of State responsibility. This could be done
                by invoking general principles of law, as the Court did in the Corfu Chan‑
                nel case, where it referred to “elementary considerations of humanity” as
                a link between human rights and international humanitarian law (Corfu
                Channel (United Kingdom v. Albania), Merits, Judgment, I.C.J. Reports
                1949, p. 22).

                   29. The Court has relied on a “mechanical” conception of the judicial
                task, according to which the national court rules on immunity as a pre-
                liminary issue, without considering “the specific circumstances of each
                case” (Judgment, para. 106). However, that is an illusion, for, in practice,
                it often happens that, in order to rule on the issue of immunity, and on
                the arguments for lifting immunity put forward by the claimant, the court
                has to examine the merits of the case. Thus, for example, when this Court
                determines that an objection to jurisdiction does not possess “an exclu-
                sively preliminary character”, it decides to rule on it only when it has
                examined the merits of the case of which it is seised.

                  30. We should, moreover, not lose sight of the fact that Italy may still
                espouse the cause of its nationals by exercising diplomatic protection on
                their behalf ; this institution represents the last resort or ultima ratio for
                the protection of internationally guaranteed human rights, as the Court
                recognized in the case concerning Ahmadou Sadio Diallo ((Republic of
                Guinea v. Democratic Republic of the Congo), Preliminary Objections,
                Judgment, I.C.J. Reports 2007 (II), p. 599, para. 39).

                   31. Lastly, I regret that the Court’s reasoning was not founded on the
                characteristics of contemporary international law, where immunity, as
                one element of a mechanism for the allocation of jurisdiction, could not
                be justified if it would ultimately pose an obstacle to the requirements of
                the justice owed to victims. Thus immunity is not a subjective right, in the
                strict sense, at the disposition of the State, but a possibility given to the
                latter not to be tried by foreign courts, according to whether the particu-
                lar circumstances of the case so permit.
                   32. The power of national courts to interpret and apply the law relat-
                ing to immunities remains complete, contrary to what is suggested by the
                Court in its Judgment (Judgment, para. 106). Where that power is exer-
                cised in limine litis, that does not preclude a national court from examin-
                ing all the facts of the case before it, when that is necessary in order to

                                                                                           82




6 CIJ1031.indb 161                                                                               22/11/13 12:25

                      jurisdictional immunities of the state (sep. op. bennouna)          178

                determine whether or not the circumstances of the case permit the State
                to be accorded immunity.
                   33. The question remains, of course, whether a systematic State policy
                founded on the commission of international crimes, such as genocide or
                crimes against humanity, could be covered by immunity under the banner
                of sovereign acts (jure imperii). That question gives rise to another,
                namely, what authority would be in a position to distinguish between
                normal State functions and functions which should be categorized as
                international crimes, so as to exclude them from the privilege of immu-
                nity. On the other hand, if, as in this case, the criminal activity attribut-
                able to the State is well established and admitted, that State is required at
                some point to open appropriate channels to reparation, in order to avoid
                ultimately being tried by foreign courts.

                   34. This case plainly demonstrates the extent to which the immune sys-
                tem of a State is closely linked to the admission by the latter of its own
                breaches of international law. It was incumbent on the Court, in its ana­
                lysis of international customary law, to note this trend, and to anticipate
                its impact on the formation of international law. The fact that few cases
                before national jurisdictions reflect this trend does not mean that it should
                be ignored by the Court.

                   35. The well‑established pre‑eminence of justice, whether criminal or
                civil, and the rule of law at the international level, also serves to discour-
                age leaders, acting in the name of their countries, from engaging in viola-
                tions of peremptory norms of law relating to the prevention and
                commission of international crimes. Care should be taken to ensure that
                such dissuasive function is not impaired by a backward‑looking approach
                to the immunity of the State and its representatives.

                                                         (Signed) Mohamed Bennouna.




                                                                                           83




6 CIJ1031.indb 163                                                                               22/11/13 12:25

